OPINION AND ORDER
The court, having considered the briefs of movants and respondents, and having heard oral argument for parties in this matter, is of the opinion that discretionary review was improvidently granted.
This court’s order granting discretionary review is vacated and the case is remanded to the Court of Appeals for the issuance of its mandate.
PALMORE, C. J., and CLAYTON, STEPHENS and STEPHENSON, JJ., concur.
LUKOWSKY and STERNBERG, JJ., dissent.
ENTERED February 17, 1981.
(s) John J. Palmore Chief Justice
Dissenting Opinion by Justice Lukowsky
Filed February 24, 1981.